IN THE COURT OF APPEALS OF TENNESSEE
                            AT NASHVILLE
                                August 24, 2011 Session

     ROBERT R. SMITH, AS CONSERVATOR FOR THE ESTATE OF
            H. BOYD ISRAEL, WARD V. MARK ISRAEL

                Appeal from the Circuit Court for Williamson County
                    No. 201019     James G. Martin, III, Judge


               No. M2011-00145-COA-R3-CV - Filed October 31, 2011


Petitioner sought to domesticate four orders entered by a probate court in Georgia for the
payment of money pursuant to the Uniform Enforcement of Foreign Judgments Act, Tenn.
Code Ann. §26-6-101, et seq. The trial court granted the petitioner the relief he sought, and
the debtor appealed, arguing Tennessee public policy should prevent the orders from being
enforced based on the unusual circumstances surrounding the issuance of the orders and his
attorney’s misconduct in the Georgia proceedings. We affirm the trial court’s judgment
because the Georgia court had jurisdiction to enter the orders and Tennessee courts are not
in a position to review the facts leading to a foreign court’s judgment.

  Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Circuit Court Affirmed

P ATRICIA J. C OTTRELL, P.J., M.S., delivered the opinion of the Court, in which F RANK G.
C LEMENT, J R. and R ICHARD H. D INKINS, JJ., joined.

Harold Richard Donnelly, Nashville, Tennessee, for the appellant, Mark Israel.

Dudley Alexander Cheadle, Nashville, Tennessee, for the appellee, Robert R. Smith, as
Conservator for the Estate of H. Boyd Israel, Ward.

                                         OPINION

     This case involves the enforcement in Tennessee of four separate orders for the
payment of attorney’s fees entered in 2009 by the Probate Court for Lee County, Georgia.

                                I. P ROCEDURAL H ISTORY

       At all material times, Mark Israel resided in Tennessee and his father, H. Boyd Israel,
resided in Georgia. Sometime in 2007 Mr. Israel became concerned about his father’s
declining health and arranged for a conservator and guardian to be appointed to make sure
his father, H. Boyd Israel, received proper medical care in Georgia. Following this
appointment, the record indicates Mr. Israel filed numerous complaints with the Adult
Protective Services of the Georgia Department of Human Resources beginning in 2008 and
continuing into 2009 alleging abuse, neglect, or exploitation of his father. An investigation
into the alleged facts was conducted each time a complaint was filed, and in each instance
the complaint precipitating the investigation was determined to have no merit.

        During the first part of 2009, Robert R. Smith, the Conservator for the Estate of H.
Boyd Israel, filed three separate motions with the probate court in Georgia seeking an award
of attorneys’ fees against Mr. Israel for having to defend against complaints Mr. Israel made
against the Conservator, his father’s guardians, their counsel, and the court itself (seeking
recusal), none of which, apparently, was determined to have any merit. The court held a
hearing on June 9 to consider the Conservator’s motions, and on June 15 the court entered
three orders awarding the Conservator attorneys’ fees in the amount of $10,924.41 (the “June
Orders”).

        The record indicates Mr. Israel hired an attorney named Elliot Vogt to represent him
at the hearing on June 9. Mr. Vogt apparently told Mr. Israel that he would appeal the June
Orders. In fact, however, Mr. Vogt did not appeal the June 15 Orders in a timely manner,
as he promised.1

        On August 3, 2009, the Probate Court issued a Rule Nisi in which it ordered Mr. Israel
to appear in court on August 25 to explain why he should not be held in contempt of court
for violating the terms of a court-sanctioned settlement agreement prohibiting Mr. Israel from
objecting to his father’s care without objective medical evidence of abuse or neglect.2 The
certificate of service shows the Probate Court clerk served the Rule Nisi on Mr. Vogt on
August 3 by mail, First Class Postage pre-paid, but neither Mr. Vogt nor Mr. Israel appeared
in court on August 25, as ordered. The Probate Court then issued an Order on August 28,
finding Mr. Israel in contempt of court and ordering him to appear before the court on
September 15 for a sentencing hearing. The certificate of service showed this Order was
served on Mr. Vogt on August 28 by mail, First Class Postage pre-paid. Neither Mr. Israel

        1
          Mr. Vogt filed an Application for Discretionary Appeal on July 27 in which he claimed the court
erred in issuing the June 15 Orders. The Conservator filed a motion to dismiss the appeal, in part, because
it was filed twelve days late. Mr. Vogt did not respond to the motion to dismiss, and the court consequently
dismissed the appeal on November 24.
        2
        These objections were separate from , and in addition to, the complaints that were the subject of the
June 15 Orders.

                                                    -2-
nor his attorney appeared at this hearing either.

        Following the hearing on September 15, the court entered an Order Sentencing Mr.
Israel and Assessing Attorney’s Fees that was dated September 16, 2009. The court
sentenced Mr. Israel to spend 100 days in jail for three separate violations of the court-
sanctioned settlement agreement and for failing to appear in court on August 25 and
September 15, as ordered.3 The court also ordered Mr. Israel to pay the Conservator $14,454
in attorney’s fees to reimburse Mr. Israel’s father’s estate for the legal expenses and costs
incurred in defending against the complaints Mr. Israel filed with Adult Protective Services.
The certificate of service showed this Order was served on Mr. Vogt on September 16, 2009,
by mail, First Class Postage pre-paid. The record does not show the court’s Order dated
September 16, 2009, was appealed or sought to be set aside for any reason.

                           II. P ETITION TO D OMESTICATE J UDGMENTS

        In January 2010 the Conservator filed a Petition to Enforce and Register Foreign
Decree in the Circuit Court of Williamson County, which county is where Mr. Israel resides.
In reliance on Tenn. Code Ann. §26-6-101, et seq., the Conservator sought to domesticate
the June Orders as well as the order dated September 16 (together, the “Georgia Orders”).
The total Mr. Israel was ordered to pay was $25,378.41. Mr. Israel filed an Answer in which
he denied he was obligated to pay this money to the Conservator because, due to the actions
and/or omissions of his attorney, Mr. Vogt, the Orders were entered or became final without
notice to Mr. Israel. Mr. Israel also filed a Counterclaim in which he asserted the
Conservator’s pursuit of this case was against the public policy of Tennessee and a violation
of Mr. Israel’s due process rights.

        The Conservator filed a motion for summary judgment and motion to dismiss Mr.
Israel’s counterclaim for failure to state a claim for relief. Following a hearing, the trial court
issued an Order granting the Conservator’s motions and dismissing Mr. Israel’s counterclaim.
The court wrote:

               The Court finds that the Georgia Court would be the proper venue to
        contest the Georgia orders. There are no appeals or motions to set aside the
        Georgia orders pending in the Georgia Courts. Defendant has not filed any
        motions to set aside the Georgia orders. There are no contentions by defendant
        that Georgia law was not properly followed when the Georgia orders were


        3
          Mr. Israel was ultimately arrested and incarcerated in Tennessee on an arrest warrant resulting from
this sentence, but he was released after posting bond. The arrest warrant was dismissed based on an affidavit
by Mr. Vogt in which he stated he had not received notice of the August or September hearings.

                                                     -3-
       entered. Defendant’s assertions of lack of due process and public policy are
       not viable causes of action. The monetary damages awarded plaintiff in the
       Georgia orders should be given full faith and credit and are enforceable in the
       State of Tennessee, pursuant to Tenn. Code Ann. § 26-6-101, et seq.

               It is accordingly, ORDERED, ADJUDGED AND DECREED that
       defendant, Mark Israel, pay to plaintiff, Robert R. Smith, as conservator for the
       estate of H. Boyd Israel, ward, the sum of $25,378.41; to accrue post-judgment
       interest at the statutory rate of ten (10%) percent per annum, pursuant to Tenn.
       Code Ann. § 47-14-121, and that the costs of this cause are assessed to
       defendant; for all of which execution may issue. This is a final judgment.

       Mr. Israel filed a motion to alter or amend the trial court’s judgment pursuant to Tenn.
R. Civ. P. 59.04 on the basis that enforcing the Georgia Orders is against the public policy
of Tennessee or, in the alternative, there is a genuine issue of material fact rendering the
grant of summary judgment inappropriate. The trial court denied Mr. Israel’s motion to alter
or amend, and Mr. Israel appealed the court’s judgments to this Court.

                                   III. I SSUE ON A PPEAL

       Mr. Israel argues the trial court erred in granting the Conservator summary judgment
and ordering Mr. Israel to pay the fees at issue in the Georgia Orders because giving full faith
and credit to the Georgia Orders violates the public policy of the State of Tennessee. Mr.
Israel argues he was denied due process in the Georgia proceedings due to the alleged
fraudulent conduct by his attorney in Georgia, Elliot Vogt. Mr. Israel alleges Mr. Vogt failed
to appeal the June Orders in a timely fashion, as Mr. Vogt promised Mr. Israel he would do,
and Mr. Vogt failed to inform Mr. Israel of the court-ordered hearings set for August and
September 2009 that resulted in contempt orders being entered against Mr. Israel.

                                 IV. S TANDARD OF R EVIEW

        A trial court’s decision on a motion for summary judgment enjoys no presumption of
correctness on appeal. Martin v. Norfolk Southern Railway Co., 271 S.W.3d 76, 84 (Tenn.
2008); Blair v. West Town Mall, 130 S.W.3d 761, 763 (Tenn. 2004). We review the
summary judgment decision as a question of law. Id. Accordingly, this court must review
the record de novo and make a fresh determination of whether the requirements of Tenn. R.
Civ. P. 56 have been met. Eadie v. Complete Co., Inc., 142 S.W.3d 288, 291 (Tenn. 2004);
Blair v. West Town Mall, 130 S.W.3d 761, 763 (Tenn. 2004). The filings supporting the
motion must show there is no genuine issue of material fact and that the moving party is
entitled to judgment as a matter of law. Tenn. R. Civ. P. 56.04; Blair, 130 S.W.3d at 764.

                                              -4-
       V. E NFORCING THE G EORGIA O RDERS D OES N OT V IOLATE P UBLIC P OLICY

      The Uniform Enforcement of Foreign Judgments Act is set out in Tenn. Code Ann.
§26-6-101 et seq. Section 26-6-104 provides in pertinent part as follows:

           (a) A copy of any foreign judgment authenticated in accordance with the
        acts of congress or the statutes of this state may be filed in the office of the
        clerk of any circuit or chancery court of this state.

           (b) The clerk shall treat the foreign judgment in the same manner as a
        judgment of a court of record of this state.

            (c) A judgment so filed has the same effect and is subject to the same
        procedures, defenses and proceedings for reopening, vacating, or staying as a
        judgment of a court of record of this state and may be enforced or satisfied in
        like manner.

        The Tennessee Court of Appeals has interpreted section (c) to mean that the “grounds
and procedures for vacating or reopening foreign judgments are those contained in Tenn. R.
Civ. P. 60.02.” Biogen Distributors v. Tanner, 842 S.W.2d 253, 256 (Tenn. Ct. App. 1992).
Rule 60.02 sets forth grounds for relief from a final judgment, including “(1) mistake,
inadvertence, surprise or excusable neglect, (2) fraud . . . , misrepresentation, or other
misconduct of an adverse party;” or “(5) any other reason justifying relief from the operation
of the judgment.” The record does not reflect that Mr. Israel filed a pleading in Georgia
seeking relief from the Georgia Orders.4

       Because foreign judgments are normally entitled to full faith and credit in the courts
of Tennessee, Mr. Israel bears a “stern and heavy” burden in seeking to invalidate the
Georgia Orders. Hart v. Tourte, 10 S.W.3d 263, 269 (Tenn. Ct. App. 1999) (quoting Biogen
Distributors, 842 S.W.2d at 256 (itself quoting Dement v. Kitts, 777 S.W.2d 33, 36 (Tenn.
Ct. App. 1989))). Mr. Israel does not contend the trial court lacked jurisdiction to consider
the Conservator’s petition or that he did not receive procedural due process here in
Tennessee. Instead, he argues the Georgia Orders should not be enforced because of his
attorney’s misconduct.


        4
         Georgia has a statute similar to Tennessee’s Rule 60 that provides relief from a judgment based on
similar grounds. See Ga. Code Ann., §9-11-60 (motion may be filed to set aside a judgment based on “fraud,
accident, or mistake or the acts of the adverse party unmixed with the negligence or fault of the movant”).
The record does not reflect whether Mr. Israel filed a motion in Georgia pursuant to this statute seeking relief
from any of the orders at issue.

                                                      -5-
        Even if Mr. Israel did not know about the Georgia contempt hearings set for August
and September 2009, there is evidence in the record that Mr. Vogt received proper and timely
notice of these hearings. Despite Mr. Israel’s argument that he should not be bound by his
attorney’s misconduct, the law is settled in Tennessee that notice to an attorney is
constructive notice to a party. See Tenn. R. Civ. P. 5.02 (when a party is represented by an
attorney, service is to be made upon the attorney unless service on the party is ordered by the
court).

        The facts of the case Munday v. Brown, 617 S.W.2d 897 (Tenn. Ct. App. 1981), are
similar to the facts here to the extent the defendant’s lawyer in Munday failed to notify the
defendant of court proceedings. Id. at 898. In Munday, the defendant’s lawyer filed an
appearance at the beginning of the case but failed to take any action to defend against the
plaintiff’s claims after the initial proceedings until after the court granted the plaintiff a
default judgment. Id. at 898-89. At the conclusion of the case, when the plaintiff moved to
hold the defendant in contempt for failing to comply with the court’s final order granting the
plaintiff the relief prayed for, the defendant’s lawyer filed a pleading he styled “Complaint”
in which he asked the court to set aside the judgment. The basis for the defendant’s request
was the lack of service or notice on the defendant personally of the court proceedings leading
up to the final judgment. Id. at 899. The court treated the pleading as a Rule 60 motion
seeking relief from the judgment, and then denied the motion because the defendant failed
to show she had any basis for relief. Id.

        On appeal the Court of Appeals affirmed the trial court’s judgment, explaining that
so long as the defendant was represented by an attorney, notice to her attorney was
constructive notice to the defendant, regardless of whether or not the defendant received
actual notice. Id. at 899-900. Analyzing the service requirements set out in Tenn. R. Civ.
P. 5.02, the court wrote: “The express requirement is for service upon opposing counsel, no
more and no less.” Id. at 900. The court recognized the defendant’s frustration with this
result and explained:

       If the defendant in this matter was indeed not made aware by her counsel of
       the myriad of motions and orders filed and entered in this cause leading up to
       and including the final decree, for whatever reason, it is unfortunate, to say the
       very least. However, the defendant must look elsewhere for recourse than
       against the plaintiff whose attorney followed to the absolute letter the
       provisions of the Tennessee Rules of Civil Procedure in obtaining judgment
       in this cause.

Id.; see Moody v. Moody, 681 S.W.2d 545, 545 (Tenn. 1984) (counsel’s knowledge must be


                                              -6-
attributed to client if courts’ actions are to have any efficacy); Walker v. Walker, 211 S.W.3d
232, 237 (Tenn. Ct. App. 2006) (attorney’s negligence does not constitute “excusable
neglect” and is not grounds for Rule 60 relief).

        We reach the same result with respect to the June Orders that Mr. Vogt sought to
appeal after the time period for appeals had run. Mr. Israel has no grounds to contest the
finality of the June Orders based on his attorney’s failure to appeal them in a timely manner.
Mr. Israel could have filed the equivalent of a Rule 60 motion in Georgia to seek relief from
the June Orders and the September 16 Order, either with the help of another attorney or on
his own.

         Mr. Israel complains the Conservator is aware of Mr. Vogt’s misconduct and should
not be permitted to enforce the Georgia Orders since Mr. Israel did not have an opportunity
to challenge the Orders before they became final. The problem with Mr. Israel’s argument
is that the Conservator acted in accordance with the law by serving each of his court filings
on Mr. Vogt, who was Mr. Israel’s legal representative. Mr. Israel may have a cause of
action against Mr. Vogt for his nonfeasance and misfeasance, but the Conservator is not
responsible for Mr. Vogt’s misconduct.

      Because Tennessee courts would, and have, enforced judgments obtained without the
personal knowledge of the defendant but with notice to defendant’s attorney, such
enforcement is clearly not contrary to public policy in Tennessee.

       Courts in this state are not in a position to reconsider the facts supporting a judgment
from another state to determine whether or not it was properly entered and will afford foreign
judgments full faith and credit so long as the foreign court had jurisdiction to enter the
judgments. Hart, 10 S.W.3d at 269 (citing Dement, 777 S.W.2d at 36 and Benham v. Fisher,
650 S.W.2d 759, 760 (Tenn. App. Ct. 1983)). Mr. Israel does not contend the Georgia court
lacked jurisdiction to enter the judgments, and he has not sought relief from those orders in
the Georgia courts. Accordingly, we affirm the trial court’s judgment granting summary
judgment to the Conservator and denying Mr. Israel’s motion to alter or amend the judgment.




                                              -7-
                                     VI. C ONCLUSION

       For the reasons stated above, we affirm the trial court’s judgment and hold Mr. Israel
is required to pay the Conservator $25,378.41 in addition to the post-judgment interest
required by law. Costs of this appeal are taxed to the appellant, Mark Israel.




                                                   _________________________________
                                                   PATRICIA J. COTTRELL, JUDGE




                                             -8-